ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                                )
                                              )
Call Henry, Inc.                              )       ASBCA No. 62423-PET
                                              )
Under Contract No. N69450-17-D-1720           )

APPEARANCES FOR THE PETITIONER:                      Neil H. O’Donnell, Esq.
                                                     Lucas T. Hanback, Esq.
                                                      Rogers Joseph O’Donnell, P.C.
                                                      San Francisco, CA

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Javier E. Gonzalez, Esq.
                                                      Trial Attorney

                     ORDER PURSUANT TO RULE 1(a)(5)
            DIRECTING CONTRACTING OFFICER TO ISSUE DECISION

       The contractor filed, under Rule 1(a)(5), a request for an order directing the
contracting officer to render a decision on a July 26, 2019 certified claim for
$281,461.35. The government has advised that a final decision on the claim will be
issued by May 7, 2020. We deem this date reasonable.

       Accordingly, the Board hereby directs the contracting officer to issue a decision
on the contractor’s claim by May 7, 2020.

        This Order completes all necessary action by the Board. If the contracting officer
fails to comply with this Order, such failure will be deemed a decision by the contracting
officer denying the claim, and the contractor may appeal to this Board or sue in the
United States Court of Federal Claims pursuant to the Contract Disputes Act, 41 U.S.C.
§§ 7103(f)(5), or 7104, as appropriate.

       Dated: April 21, 2020


                                                  JOHN J. THRASHER
                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
(Signatures continued)
 I concur                                            I concur



 RICHARD SHACKLEFORD                                 MICHAEL N. O’CONNELL
 Administrative Judge                                Administrative Judge
 Vice Chairman                                       Armed Services Board
 Armed Services Board                                of Contract Appeals
 of Contract Appeals

      I certify that the foregoing is a true copy of the Order Pursuant to Rule 1(a)(5) of
the Armed Services Board of Contract Appeals in ASBCA No. 62423-PET, Petition of
Call Henry, Inc., rendered in conformance with the Board’s Charter.

       Dated: April 21, 2020



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2